United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.T., Appellant
and
U.S. POSTAL SERVICE, PHILADELPHIA
LOGISTICS & DISTRIBUTION CENTER,
Swedesboro, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1195
Issued: October 17, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On May 8, 2012 appellant, through his attorney, filed a timely appeal of the January 18,
2012 merit decision of the Office of Workers’ Compensation Programs (OWCP) which affirmed
a schedule award for right upper extremity impairment. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has greater than three percent impairment of the right
upper extremity.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
Appellant, a 54-year-old mail handler, has an accepted claim for right carpal tunnel
syndrome which arose on or about January 1, 2006. He underwent a right carpal tunnel release
on May 2, 2007. On April 8, 2008 appellant filed a claim for a schedule award (Form CA-7).
In a report dated November 28, 2007, Dr. Nicholas P. Diamond, a pain management
specialist, found 52 percent impairment of the right upper extremity under the fifth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides (5th ed. 2001). The overall rating represented a combination of impairments for right
lateral pinch deficit (30 percent) and a grade 2 sensory deficit involving the right median nerve
(31 percent).
The district medical adviser (DMA) reviewed the case on November 4, 2008 and found
10 percent impairment of the right upper extremity under the A.M.A., Guides (5th ed. 2001).2
The DMA disagreed with Dr. Diamond’s grade 2 assessment and instead found a grade 4 sensory
deficit, thus reducing the rating to 10 percent rather than 31 percent as noted by Dr. Diamond.
The DMA also explained that Dr. Diamond improperly relied on loss of lateral pinch strength.
According to the DMA, appellant had normal clinical strength and there was no median nerve
motor loss and thus, no impairment for median nerve motor deficit.
Based on Dr. Diamond’s and the DMA’s differing impairment ratings, OWCP declared a
conflict in medical opinions and, therefore, referred appellant to an impartial medical examiner
(IME). OWCP also referred the DMA’s November 4, 2008 report to Dr. Diamond for review
and comment. In an April 22, 2009 report, Dr. Diamond reaffirmed his “[g]rade 2” assessment
as well as his reliance on pinch strength rather than manual muscle strength testing. He
reiterated that appellant had 52 percent impairment of the right upper extremity.
Dr. George P. Glenn Jr., a Board-certified orthopedic surgeon and IME, examined
appellant on May 5, 2009. He applied the latest edition of the A.M.A., Guides as instructed by
OWCP and found one percent right upper extremity impairment pursuant to Table 15-23,
Entrapment/Compression Neuropathy Impairment, A.M.A., Guides 449 (6th ed. 2008).
On June 4, 2009 another DMA who was not involved in creating the conflict reviewed
Dr. Glenn’s findings and disagreed with his one percent right upper extremity impairment rating.
The DMA believed that appellant had at least two percent impairment and possibly three percent.
OWCP referred the DMA’s June 4, 2009 findings to Dr. Glenn but the July 7, 2009
correspondence was returned as undeliverable.
By decision dated April 22, 2010, OWCP granted a schedule award for three percent
impairment of the right upper extremity. The award covered a period of 9.36 weeks from May 5
to July 9, 2009.

2

At the time, Dr. Morley Slutsky, Board-certified in occupational medicine, served as DMA.

2

In a report dated June 4, 2010, Dr. Diamond applied the latest edition of the A.M.A.,
Guides to his November 28, 2007 examination results and found appellant had five percent right
upper extremity impairment under Table 15-23, A.M.A., Guides 449 (6th ed. 2008).
In a decision dated June 30, 2010, the Branch of Hearings and Review set aside the
April 22, 2010 schedule award. The hearing representative found that the current DMA could
not resolve the conflict between Dr. Diamond and Dr. Slustky, the previous DMA. He explained
that it was Dr. Glenn’s responsibility to resolve the conflict. The hearing representative
identified Dr. Glenn’s current address and advised OWCP to forward the DMA’s June 4, 2009
findings to him for review.
In a supplemental report dated August 24, 2010, Dr. Glenn agreed that he had
misinterpreted the A.M.A., Guides when he adjusted the rating downward based on appellant’s
functional score of one. He indicated that the default rating of two percent was appropriate.
Dr. Glenn specifically disagreed with the DMA’s finding that an even higher adjustment to three
percent was required under Table 15-23, A.M.A., Guides 449 (6th ed. 2008).
In a report dated October 4, 2010, the DMA noted that he accepted the IME’s two percent
rating.
In an October 29, 2010 decision, OWCP found that appellant had not established that he
had a greater right upper extremity impairment than the previous award for three percent.
Appellant requested a hearing which was held on March 11, 2011. In a decision dated
June 7, 2011, the hearing representative remanded the case because the DMA had not reviewed
Dr. Diamond’s June 4, 2010 impairment rating. The hearing representative also found that the
previous conflict between Dr. Diamond and the DMA regarding impairment under the fifth
edition of the A.M.A., Guides (2001) was rendered moot once OWCP adopted the sixth edition
effective May 1, 2009. As such, the hearing representative found that Dr. Glenn’s May 5, 2009
examination and impairment rating under the A.M.A., Guides (6th ed. 2008) was a second
opinion examination rather than a referee examination.
In a report dated June 27, 2011, the DMA explained that the difference between
Dr. Glenn’s two percent rating and Dr. Diamond’s supplemental five percent rating was that
when Dr. Diamond saw appellant on November 28, 2007 his physical examination revealed a
decrease in grip strength. However, when Dr. Glenn examined appellant one and a half years
later his physical examination results were normal. The DMA concluded that appellant’s
condition had improved over one and a half years and he believed Dr. Glenn’s more recent
examination findings should be accepted. Accordingly, the DMA recommended no increase
over the prior schedule award.
By decision dated July 22, 2011, OWCP again denied an increase over the prior award.
Appellant requested another hearing which was held on November 16, 2011.
In a decision dated January 18, 2012, the hearing representative affirmed OWCP’s
July 22, 2011 opinion based on Dr. Glenn’s August 24, 2010 supplemental report.

3

LEGAL PRECEDENT
Section 8107 of FECA sets forth the number of weeks of compensation to be paid for the
permanent loss of use of specified members, functions and organs of the body.3 FECA,
however, does not specify the manner by which the percentage loss of a member, function or
organ shall be determined. To ensure consistent results and equal justice under the law, good
administrative practice requires the use of uniform standards applicable to all claimants. The
implementing regulations have adopted the A.M.A., Guides as the appropriate standard for
evaluating schedule losses.4 Effective May 1, 2009, schedule awards are determined in
accordance with the sixth edition of the A.M.A., Guides (2008).5
FECA provides that, if there is disagreement between an OWCP-designated physician
and the employee’s physician, OWCP shall appoint a third physician who shall make an
examination.6 For a conflict to arise the opposing physicians’ viewpoints must be of “virtually
equal weight and rationale.”7 Where OWCP has referred the case to an impartial medical
examiner to resolve a conflict in the medical evidence, the opinion of such a specialist, if
sufficiently well reasoned and based upon a proper factual background, must be given special
weight.8
ANALYSIS
OWCP initially determined that a conflict arose between its DMA and Dr. Diamond
regarding the extent of appellant’s right upper extremity impairment under the A.M.A., Guides
(5th ed. 2001). It referred appellant to Dr. Glenn to resolve the conflict. However, at the time
Dr. Glenn examined appellant on May 5, 2009, OWCP no longer utilized the fifth edition of the
A.M.A., Guides. Therefore, he rated appellant’s right upper extremity impairment pursuant to
the A.M.A., Guides (6th ed. 2008). Dr. Glenn initially found one percent right upper extremity
impairment under Table 15-23, A.M.A., Guides 449 (6th ed. 2008), but later revised his rating to
two percent impairment.
On April 22, 2010 OWCP granted a schedule award for three percent right upper
extremity impairment based on the DMA’s June 4, 2009 report. It has since issued five other

3

For a total or 100 percent loss of use of an arm, an employee shall receive 312 weeks’ compensation. 5 U.S.C.
§ 8107(c)(1).
4

20 C.F.R. § 10.404.

5

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability
Claims, Chapter 2.808.6a (January 2010).
6

5 U.S.C. § 8123(a); see 20 C.F.R. § 10.321; Shirley L. Steib, 46 ECAB 309, 317 (1994). The DMA, acting on
behalf of OWCP, may create a conflict in medical opinion. 20 C.F.R. § 10.321(b).
7

Darlene R. Kennedy, 57 ECAB 414, 416 (2006).

8

Gary R. Sieber, 46 ECAB 215, 225 (1994).

4

decisions regarding appellant’s entitlement to a schedule award. In the interim, Dr. Glenn has
been relegated from IME to a second opinion physician.
The Board finds that Dr. Glenn’s May 5, 2009 examination findings and his August 24,
2010 supplemental report represents the weight of the medical evidence regarding appellant’s
right upper extremity impairment. As noted, he ultimately found that appellant had two percent
impairment of the right upper extremity under Table 15-23, A.M.A., Guides 449 (6th ed. 2008),
which represents the default value for a grade modifier 1 impairment.
In contrast, Dr. Diamond found five percent impairment of the right upper extremity. He
also applied Table 15-23; however, he indicated there was grade modifier 2 impairment.
Dr. Diamond based his June 4, 2010 impairment rating on examination findings that were more
than two and a half years old. As the DMA explained, the primary difference between
Dr. Glenn’s rating and Dr. Diamond’s rating is that Dr. Glenn’s more recent physical
examination revealed that appellant’s condition had improved over the one-and-a-half-year
period that separated the two examinations.
On appeal, counsel argues that there is an unresolved conflict in medical opinion and,
therefore, the case should be remanded for referral to an IME. The Board rejects this argument
for two reasons. First, for a conflict to arise the opposing physicians’ viewpoints must be of
“virtually equal weight and rationale.”9 Dr. Diamond’s report is not equally weighted when
compared to Dr. Glenn’s more recent report. Dr. Glenn’s May 5, 2009 evaluation is a more
accurate representation of appellant’s current condition. As noted, the DMA believed the
difference between the two reports demonstrated an improvement in appellant’s overall
condition. He agreed with Dr. Glenn’s rating. The Board finds no fault with OWCP’s reliance
on the more recent of the two examinations.
The Board finds that his August 24, 2010 supplemental report conforms to the A.M.A.,
Guides (6th ed. 2008), and thus, represents the weight of the medical evidence regarding the
extent of appellant’s right upper extremity impairment.10 Appellant has not submitted any
probative medical evidence demonstrating he has greater than three percent impairment of the
right upper extremity.
Lastly, counsel argued that the April 22, 2010 three percent schedule award should have
been paid at the 3/4 rate rather than the 2/3 compensation rate. He previously submitted a copy
of appellant’s marriage certificate in support of his claim for an increased compensation rate.
Because OWCP has not yet addressed the question of whether appellant had eligible dependents
during the period May 5 to July 9, 2009, the issue is not presently before the Board.

9

Darlene R. Kennedy, supra note 7.

10

On appeal, counsel raised several arguments regarding Dr. Glenn’s designation as IME. Given that OWCP has
relegated Dr. Glenn to second opinion status; counsel’s arguments regarding proper selection of an IME are moot.

5

CONCLUSION
Appellant has not established that he has greater than three percent impairment of the
right upper extremity.
ORDER
IT IS HEREBY ORDERED THAT the January 18, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.11
Issued: October 17, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

11

Appellant may request a schedule award or increased schedule award based on evidence of new exposure or
medical evidence showing progression of an employment-related condition resulting in permanent impairment or
increased impairment.

6

